Citation Nr: 0801388	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-28 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether a notice of disagreement (NOD) was timely filed as to 
a September 2003 rating decision.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to June 
1991.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 determination 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The Board notes that in January 2005 the veteran submitted 
correspondence raising claims as to "the issues presented 
during my last CP exam."  This appears to include the status 
post removal of right ovarian cysts and chronic low back 
syndrome.  These issues are referred to the RO for any 
appropriate action.  The issue of fibromyalgia would also be 
included but is the subject of the present appeal and needs 
not be referred.  The veteran also raised the issue of 
hypertension but the RO addressed this issue in a July 2005 
rating decision.


FINDINGS OF FACT

1.  The veteran was notified of the September 2003 rating 
decision on October 1, 2003 by the RO in St. Petersburg, 
Florida.

2.  Correspondence both prior and subsequent to the September 
2003 rating decision was generated by the RO in Montgomery, 
Alabama, indicating the Alabama RO was also involved in 
handling the veteran's claim.

3.  In August 2004 the veteran prepared a notice of 
disagreement with the 20 percent rating assigned for 
fibromyalgia in the September 2003 rating decision.

4.  Between September 2004 and October 2004 the veteran's 
claims file was transferred between the Records Management 
Center (RMC) and the RO in Montgomery, Alabama.

5.  In approximately November 2004 the veteran's claims file 
was then transferred to St. Petersburg, Florida.

6.  In November 2004 the veteran's August 2004 notice of 
disagreement was date-stamped by the RO in St. Petersburg, 
Florida.

7.  Between October 2004 and December 2004 the veteran's mail 
was variously date-stamped by both the RO in Montgomery, 
Alabama and the RO in St. Petersburg, Florida. 

8.  There is no dispute as to the November 2004 date stamp on 
the veteran's August 2004 notice of disagreement, but the 
evidence is in equipoise as to when the notice of 
disagreement was actually received by either the St. 
Petersburg, Florida or Montgomery, Alabama RO.


CONCLUSION OF LAW

The veteran filed a timely NOD as to the 20 percent rating 
assigned for fibromyalgia by the September 2003 rating 
decision. 38 U.S.C.A. §§ 5104, 7105 (West 2002); 38 C.F.R. §§ 
3.102, 3.104, 3.109, 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim on appeal.  This is so because the Board is taking 
action favorable to the veteran by finding in her favor as to 
the timeliness of her August 2004 NOD; a decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

The Facts

In September 2003 the veteran was granted service connection 
and was assigned a 20 percent rating for fibromyalgia with 
peripheral neuropathy of the right thigh muscles.  In October 
2003 notice of this decision was sent to the veteran, 
informing her that she had one year from the date of the 
letter to appeal the decision.  Both of these documents were 
generated by the RO in St. Petersburg, Florida. 
Correspondence to the veteran from the RO in Montgomery, 
Alabama, dated both prior and subsequent to this indicates 
the Montgomery RO was also involved in the matter at this 
time.  For example, the June 2003 VCAA letter as to the 
veteran's original service connection claim for fibromyalgia 
was generated by the Montgomery RO.  Notice of the veteran's 
disability compensation adjustment from October 2003 was also 
generated by the Montgomery RO.

In a document dated by the veteran as August 2004, the 
veteran expressed her disagreement with the 20 percent rating 
for fibromyalgia that was assigned by the RO in the September 
2003 rating decision.

Between September 2004 and October 2004 an internal record 
shows that the veteran's two volume claims file was 
transferred between the RMC, which is located in St. Louis, 
Missouri, and the RO in Montgomery, Alabama.  Subsequently, 
in November 2004 the veteran's representative faxed a letter 
from the veteran requesting that her file be transferred to 
the RO in Florida because she was moving there.

The veteran's August 2004 notice of disagreement was date-
stamped by the RO in St. Petersburg, Florida, in November 
2004.

Correspondence dating between October 2004 and December 2004 
was variously date-stamped by the RO in Montgomery, Alabama, 
and the RO in St. Petersburg, Florida.  For example, the 
veteran's change of address notification was date-stamped by 
the Alabama RO in November 2004 .  However, as noted above, 
the veteran's notice of disagreement was date-stamped by the 
Florida RO, also in November 2004.  Confusion also appeared 
to exist as to where the RO should send the veteran's mail.  
A handwritten notation from November 2004 indicates that a 
copy of the veteran's DD214 form was successfully sent to the 
veteran at her Florida address.  A report of contact dated 
from December 2004 reflects the veteran's mail was still 
being sent to Alabama and that she had asked for this to be 
corrected.

The Law
Pursuant to 38 U.S.C.A. § 5104(a), VA must provide timely 
notice of any VA adjudication decision accompanied by an 
explanation of the procedure for obtaining review of the 
decision.  The provisions of 38 U.S.C.A. § 7105 provide that 
an NOD initiates appellate review in the VA administrative 
adjudication process.  The NOD must be in writing and filed 
by the appellant or a representative within one year 'from 
the date of mailing of notice of the result of initial review 
or determination.' 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.  If an NOD is not filed within the one-year time 
limit, the RO decision shall become final. 38 U.S.C.A. § 
7105(c); See Rowell v. Principi, 4 Vet App. 9, 17 (1993).  
 
In computing the time limit for the filing of an NOD, the 
first day of the specified period is excluded, and the last 
day is included. 38 C.F.R. § 20.305(b).  Where the time limit 
would expire on a Saturday, Sunday, or legal holiday, the 
next succeeding workday is included in the computation.  Id.  
See also 38 C.F.R. § 20.306.  An NOD postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed. 38 C.F.R. § 20.305(a).  In the 
event that the postmark is not of record, VA regulations 
provide that the postmark date will be presumed to be five 
days prior to the date of receipt of the document by VA.  Id.  
In calculating the five- day period, Saturdays, Sundays, and 
legal holidays are excluded.  Id. 

Thus, for a VA decision to become final, written notification 
to the appellant is required.  38 U.S.C.A. § 5104(a); 38 
C.F.R. § 3.104(a).  An RO decision becomes final if no NOD is 
filed within one year from the decision, unless there was a 
procedural error which denied him the right to appeal the RO 
decision.  See 38 U.S.C.A. § 7105; Best v. Brown, 10 Vet. 
App. 322 (1997) (decision not final where notice of decision 
was insufficient). The Secretary, at his sole discretion, may 
grant an extension of time to file an NOD under 38 C.F.R. § 
3.109(b).  See Corry v. Derwinski, 3 Vet. App. 231 (1992).  
Pursuant to this regulation, where an extension is requested 
after expiration of the one year period, 'good cause must be 
shown' as to why the NOD was not timely filed. 38 C.F.R. § 
3.109(b). 
 
There is a presumption of regularity that supports 'the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties'.  Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1992).  In Saylock, the 
United States Court of Appeals for Veterans Claims (Court) 
held that it must presume that the RO properly discharged its 
duties by mailing a copy of the RO decision to the 'latest 
address then of record'.  Id. at 395.   

Analysis
In the opinion of the Board, the presumption of regularity 
has been rebutted in this case and the evidence is in 
equipoise as to when exactly the veteran's notice of 
disagreement was received by VA.  The veteran's claims file 
was in transit between either the RO in Montgomery, Alabama, 
the RMC in St. Louis, Missouri, and the RO in St. Petersburg, 
Florida during the critical time period when her notice of 
disagreement, dated August 2004, would have been received.  
During this time period the RO sent mail to the veteran both 
at her Alabama address and her Florida address.  Also during 
this time period both the RO in Montgomery, Alabama, and the 
RO in St. Petersburg, Florida, date-stamped documents from 
the veteran.  Even immediately prior to this time period both 
the RO in Montgomery, Alabama, and the RO in St. Petersburg, 
Florida, appeared to have been handling aspects of the 
veteran's claim.  The veteran's notice of disagreement was 
prepared in August 2004, yet it took three months to receive 
any date stamp.  It is clear that irregularities occurred 
during the processing of this claim between the various 
transfers of the file between the RO in Montgomery, Alabama, 
the RO in St. Petersburg, Florida, and the RMC and the 
apparent dual involvement of the two ROs in handling the 
claim.  The veteran cannot be held to the one-year time limit 
in this case.  Considering the totality of the evidence and 
affording the veteran the benefit of the doubt, the Board 
finds that the veteran's August 2004 letter constitutes a 
timely NOD with September 2003 RO rating decision as to the 
issue of an initial increased rating for fibromyalgia.


ORDER

The veteran filed a timely NOD as to the September 2003 
rating decision.  To this extent, the benefit sought on 
appeal is granted.


REMAND

By filing a timely and valid NOD with the September 2003 
rating decision in August 2004, the veteran initiated 
appellate review of the claim for an initial increased rating 
for fibromyalgia.  The next step in the appellate process is 
for the RO to issue to the veteran an SOC summarizing the 
evidence relevant to that issue, the applicable legal 
authority, and the reasons for the RO's determinations.  See 
38 C.F.R. § 19.29 (2007); Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  Consequently, the claim for an initial 
increased rating for fibromyalgia must be remanded to the RO 
for the issuance of an SOC.  The Board emphasizes, however, 
that to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2007).

In addition, the veteran is entitled to VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b) as to this claim.  
While VCAA notice was sent to the veteran in June 2003, at 
that time she was seeking service connection for 
fibromyalgia, not an initial increased rating.  The veteran 
must be sent VCAA notice pertaining to her current claim on 
appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 
3.159(b) as to her entitlement to an 
initial increased rating in excess of 20 
percent for fibromyalgia.

2.  Issue an SOC with respect to the 
issue of entitlement to an initial 
increased rating in excess of 20 percent 
for fibromyalgia. The appellant should be 
advised of the time period in which a 
substantive appeal must be filed in order 
to obtain appellate review of those 
issues.  The claims file should be 
returned to the Board for further 
appellate consideration only if the 
appellant files a timely substantive 
appeal

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


